Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim1 of the current application teaches similar subject matter as the prior art of Song et al. (US 2021/0224660), Wei et al. (US 2020/0104642), and Huang et al. (US 2018/0365564).  However, the prior art fails to teach “step 1, the feature mapping knowledge distillation module and the self-attention cross knowledge distillation module both adopt the migration probability of Bernoulli probability distribution, that is, assuming that an ith module is currently migrated, a random variable X is sampled through a Bernoulli distribution, and X is 0 or 1; the random variable being 1 represents that transfer learning is performed for a current module, and the random variable not being 1 represents that transfer learning is not performed; step 2: although setting a constant migration probability p in step 1 can meet the needs of a compression model, a linear learning-driven migration probability is helpful to gradually migrate an encoder module in the model; this step designs a linear learning-driven migration probability plinear to dynamically adjust the migration probability p in step 1, namely 
    PNG
    media_image1.png
    20
    275
    media_image1.png
    Greyscale
where, Plinear represents the migration probability of the current migration module, migration of the ith module corresponds to an ith step of a current training, and b represents an initial migration probability without training; k is a dynamic value greater than 0, and when the training is increased to 1000 steps, 5000 steps, 10000 steps and 30000 steps, Plinear is gradually increased to 0.25, 0.5, 0.75 and 1.00 in turn” as recited in claim 1.  
Claims 2-6 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/24/2021 and 12//28/2021 are in compliance with the provisions of 37 CFR 1.97and 1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jafari et al. (US 2021/0383238) discloses training a student neural network (NN) model to minimize a first loss between student model output values generated by the student NN model for a set of original input values and teacher model output values generated by a teacher NN model for the set of original input values.
Wang et al. (US 2021/0335002) discloses training a model performed at a computing device.
Carvalho et al. (US 11,210,467) discloses generating a language detection model of a language analysis system.
Gupta et al. (US 10,575,788) discloses sensing and recovery of a biological signal using generative-model-based compressive sensing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672